On Application por a Rehearing.
Breaux, J.
Plaintiff sued for a divorce. Defendant reconvened ■and prayed for a separation from bed and board and for a judgment ■on a moneyed demand representing her paraphernal rights.
*62Plaintiff’s demand for a divorce was rejected.
Defendant’s prayer for a separation a mensa et thoro, and for the-care and custody of the children of the marriage was granted.
To this extent the judgment is a finality. To this length it will be-affirmed by our decree.
Now as to the remainder of the case, relating exclusively to a moneyed demand, defendant applies for a rehearing on the ground that she is entitled to relief, at least, to the amount set forth in her application for a rehearing.
She avers that there is no estoppel in her favor as to the amount, claimed, but that there is proof sustaining her moneyed demand growing out of a declaration contained in an act of purchase made during the existence of the community, to which act her husband was a party. That, subsequently, an act of sale was made during the existence of the community, also signed by her husband, containing' recitals, which she avers also sustain her moneyed demand. The asserted proof contained in these deeds is supported, she alleged, by the-statement of her witnesses.
As relates to this moneyed demand only, a rehearing is granted.
As to it only the issues are left open for re-argument, consideration- and final decision.
Rehearing is refused save as to certain issues stated in foregoing-reasons.